DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Amendment filed December 27, 2021 in response to Examiner’s Office Action has been reviewed. Claims 1, 2 and 4-18 are pending. Claim 1 is amended. Claim 3 is canceled. 

Allowable Subject Matter
Claims 1, 2 and 4-18 are allowed over the prior art of record.
The prior art of record fails to teach or suggest individually the first electrode comprising a light-entering end surface facing a light-entering side and a side surface connected to the light-entering end surface, the side surface comprises a curved portion, and the second electrode is at least connected to the curved portion wherein the second electrode is arranged to fully surround the first electrode and be connected to each position of the side surface as set forth in independent claim 1.
	Dependent claims 2 and 4-18 being further limiting to the independent claim1 are also allowed. 
	The closet prior art, He et al., US Patent Application Publication No 2021/0089747 teaches optical sensors, such as an under-screen optical fingerprint sensors integrated with a display panel arrangement of mobile computing device and configured to provide under-display optical The closest prior art fails to anticipate or render Applicant’s limitations above obvious. 

Response to Arguments
Applicant’s arguments, see pages 5-7, filed December 27, 2021, with respect to amended claims 1, 2, 4-18 have been fully considered and are persuasive, and further based on updates in different databases, the rejection of these amended claims has been withdrawn. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUY N PARDO/Primary Examiner, Art Unit 2691